Citation Nr: 0715591	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  02-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 4, 1994, 
for the award of a 100 percent evaluation for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to May 
1979.  The appellant is the veteran's legal custodian, as the 
veteran has been determined to be incompetent for VA 
purposes.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2003, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  It 
appears that appropriate development was accomplished.

In the November 2003 remand, the Board noted that the 
appellant had appeared to raise a claim for clear and 
unmistakable error in asserting that the veteran warranted an 
earlier effective date for the 100 percent evaluation for 
bipolar disorder.  It encouraged the appellant to file a 
claim with specificity and for the RO to ensure that the 
appellant was fully apprised of the proper procedure for 
submitting a claim based upon clear and unmistakable error.  
There is nothing in the record to indicate that either the 
appellant or the representative contacted the RO or has 
otherwise followed through on this recommendation/referral.  
Thus, the issue of whether there was clear and unmistakable 
error in a prior rating decision is not currently before the 
Board.


FINDINGS OF FACT

1.  In May 1996, VA awarded a 100 percent evaluation for 
bipolar disorder, effective May 4, 1994.  The veteran 
perfected an appeal for entitlement to an earlier effective 
date, but then subsequently withdrew his appeal in writing.  

2.  On May 11, 2001, the veteran submitted a claim for 
entitlement to an earlier effective date for the award of a 
100 percent evaluation for bipolar disorder.

3.  An effective date prior to May 4, 1994, for the award of 
a 100 percent evaluation for bipolar disorder is legally 
precluded.  There is no document on file constituting an 
informal claim for an increase prior to May 4, 1994.


CONCLUSION OF LAW

The criteria for an effective date prior to May 4, 1994, for 
the award of a 100 percent evaluation for bipolar disorder 
have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.400, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006), and 38 C.F.R. § 3.159 
(2006), which relate to VA's duties to notify and assist a 
claimant, are not applicable to the appellant's claim for an 
earlier effective date because the law is dispositive, and 
there is no additional evidence that could be obtained to 
substantiate the claim.  See VAOPGCPREC 5-2004 (June 23, 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001); see also Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  

The appellant asserts the veteran warrants an effective date 
going back to the date that service connection for bipolar 
disorder was originally awarded-May 30, 1979.  It is noted 
that there is a Board decision of November 1988 which denied 
a rating in excess of 50 percent and denied a total rating.  
That decision has not been challenged.

The determination of an effective date for an award of 
compensation based on a reopened claim is governed by 
38 U.S.C.A. § 5110(a), which states the following, in part:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on . . . a claim reopened 
after final adjudication . . . shall be 
fixed in accordance with the facts found, 
but shall not be earlier than the date of 
receipt of application therefor.  

See also 38 C.F.R. § 3.400(q)(ii), (r) (2006).  

By way of background, the veteran had been granted service 
connection for bipolar disorder as of May 30, 1979, and had 
been in receipt of a 50 percent evaluation since that time.  
On May 4, 1994, he submitted a claim for increase for bipolar 
disorder.  In a May 1996 rating decision, the RO awarded a 
100 percent evaluation for bipolar disorder and assigned an 
effective date of May 4, 1994.  In September 1996, the 
veteran submitted a statement, asserting that he disagreed 
with the effective date of the award of the 100 percent 
evaluation.  A statement of the case was issued in October 
1996, and a VA Form 9, Appeal to the Board, was received in 
November 1996.  Thus, the appellant/veteran had perfected the 
claim for entitlement to an earlier effective date for the 
award of a 100 percent evaluation for bipolar disorder.  See 
38 C.F.R. § 20.200 (1996) (appeal before Board consists of 
timely filed notice of disagreement in writing, and after the 
issuance of a statement of the case, a substantive appeal).  
However, on May 1, 1997, the appellant submitted in writing a 
statement wherein she stated she "hereby withdr[e]w [her] 
claim for [an] earlier effective date of [the] grant of 100% 
for [bipolar disorder]" and wanted to withdraw her appeal.  
That document properly withdrew her appeal.  See 38 C.F.R. 
§ 20.204 (2006) (addressing criteria for withdrawal of a 
substantive appeal).  Therefore, the May 1996 rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  

On May 11, 2001, the appellant submitted a claim for 
entitlement to an earlier effective date for the award of the 
100 percent evaluation for bipolar disorder.  She attached a 
medical record from a private psychiatrist, who stated that 
the veteran had been totally incapacitated and unemployable 
since he was discharged from service.  

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than May 4, 1994, for 
the award of a 100 percent evaluation for bipolar disorder is 
legally and factually precluded.  In a May 1996 rating 
decision, the RO awarded a 100 percent evaluation for bipolar 
disorder and assigned an effective date of May 4, 1994.  
While the appellant perfected an appeal regarding the 
assignment of the effective date, she subsequently withdrew 
her appeal in writing, and therefore the May 1996 rating 
decision is final as to the effective date assigned for the 
100 percent evaluation.  See id.  

There are two statutory exceptions to the rule of finality.  
First, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured."  Second, a decision 
"is subject to revision on the ground of clear and 
unmistakable error."  38 U.S.C.A. § 5109A; see Rudd, 20 Vet. 
App. at 299 citing Cook v. Principi, 318 F. 3d 1334, 1339 
(Fed. Cir. 2002) (en banc).  As noted above, a proper claim 
for clear and unmistakable error has not been submitted.  

Thus, in this case, in order for the appellant to reopen the 
issue of the assignment of the effective date of May 4, 1994, 
for the 100 percent evaluation, she would need to submit new 
and material evidence in connection with the claim for 
entitlement to an earlier effective date.  However, here, the 
appellant's current date of claim is May 2001, and because 
she already has been awarded an effective date of May 4, 
1994, for the award of a 100 percent evaluation for bipolar 
disorder, any such claim to reopen could not lead to an 
earlier effective date.  See Leonard v. Principi, 17 Vet. 
App. 447, 451 (2004) citing Flash v. Brown, 8 Vet. App. 332 
(1995) ("[W]hen a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of claim to reopen.") aff'd, 405 F.3d 1113 
(Fed. Cir. 2005).  A request for records that might 
constitute an informal claim for an increase yielded no 
positive results.

Stated differently, the appellant filed a claim for an 
earlier effective date in May 2001.  If the appellant 
submitted new and material evidence, the reopened claim could 
not receive an effective date earlier than May 2001.  See 
id.; see also 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r).  Assigning an effective date in 2001 
would not benefit the appellant and would serve no purpose.

At this point, the appellant is legally and factually 
precluded from receiving an effective date earlier than May 
4, 1994, for the award of a 100 percent evaluation for 
bipolar disorder.  The Court has held that in a case where 
the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than May 4, 1994, for the award of 
a 100 percent evaluation for bipolar disorder is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


